Name: Commission Regulation (EEC) No 2388/88 of 29 July 1988 fixing the additional co-responsibility levy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/71 COMMISSION REGULATION (EEC) No 2388/88 of 29 July 1988 fixing the additional co-responsibility levy Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 4b (5) thereof, Whereas, pursuant to Article 4b (2) of Regulation (EEC) No 2727/75, the additional co-responsibility levy is 3 % of the intervention price applicable for common wheat of breadmaking quality at the beginning of the marketing year ; Whereas the intervention price to be used for application of the additional levy was set by Council Regulation (EEC) No 222/88 (3) ; whereas in consequence of these provisions the additional levy is to be set at the rate shown below ; whereas this fixation replaces that in Commission Regulation (EEC) No 1914/88 laying down precautionary measures for cereals (4) ; HAS ADOPTED THIS REGULATION : Article 1 The co-responsibility levy mentioned in Article 4b of Regulation (EEC) No 2727/75 is now 5,38 ECU per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988 , p. 16. (3) OJ No L 197, 26 . 7 . 1988 , p. 18 . 4 OJ No L 168 , 1 . 7 . 1988 .